April 13, 1920. The opinion of the Court was delivered by
This was an action for the recovery of certain personal property of the admitted value of $4,500. The action was commenced August 15, 1917. After issue joined the cause was tried before Judge Gary, and a jury, at Dillon, S.C. March term, 1918. After evidence was all in both plaintiffs and defendant moved for a directed verdict, and his Honor directed a verdict in favor of the defendant for the property in dispute or value thereof, $4,500, after entry of judgment. Plaintiffs appeal, and by eight exceptions complain of error.
These exceptions raise the following exceptions: (1) The property in question was not a fixture. (2) The failure to remove the property within the duration of the timber deeds did not forfeit plaintiff's title thereto. (3) There was evidence to go to the jury upon the question of waiver by the defendant. (4) The timber deed executed by Fanny McNeely stipulated no time relating to the removal of any of the property, except building, and, since one-half of the *Page 44 
rails were laid upon the lands covered by this deed, a general verdict should not have been directed for the defendant.
The railroad in question was not a fixture, but personal property; but in the case at bar the parties themselves contracted with reference to the right of grantees to remove structures or fixtures placed by the grantees upon the land. One deed had 90 days after it expired for such removal. This deed expired in June, 1916. The grantees under the lease had the right to remove before the expiration of the lease, within the 10 years, or within 90 days after its expiration. This was the contract made between them and by which they are bound. A failure to remove within the time contracted for by the parties worked a forfeiture. Both parties are bound by the provisions of the contract made between the grantor and grantees, so under the Carskaddon Young Company deed the rail on this land becomes the property of the grantor when there was a failure to remove within the time provided for in said deed; not that they were fixtures, but because of the plain provisions of the contract made between the parties. The McNeely deed contained no such provision, and, that being the case, a reasonable time should be allowed after the expiration of the time allowed by the timber deed. There was clearly sufficient evidence to carry the case to the jury on the question of waiver, and his Honor was in error in not submitting this question.
Judgment reversed, and new trial granted.
New trial.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES HYDRICK and GAGE concur.
MR. JUSTICE FRASER. I concur in the result only. I think that the limit fixed in the deed affects only the right of entry on the land and not the title to personal property left thereon. I think the property in dispute, as a matter of law, is the property of the plaintiffs, and a verdict should have been directed in their favor. *Page 45